


EXHIBIT 10.1


2013 Sales Compensation Plan April 1, 2013 to December 31, 2013


Name:        Jimmy Duan    
Role:        SVP, Chief Technology Officer
ID#:        1096
Manager:    Leslie Stretch


Threshold/Quotas     Q1’13        Q2’13        Q3’13        Q4’13        2013
Totals
Services Revenue:     $ 4,800,000    $ 5,100,000    $ 5,200,000    $
5,600,000    $20,700,000
Services Margin:     $ 151,000    $ 782,000    $ 780,000    $ 784,000    $
2,497,000
RR Gross Margin:
    $12,957,000    $13,039,000    $14,379,000    $15,890,000    $56,265,000


Base rates
Services Revenue:            0.23%
Services Margin:                 1.92%
RR Gross Margin:             0.17%


Accelerators
Services Revenue (>$22,770,000):        0.46%
Services Margin (>$2,747,000):         3.84%
RR Gross Margin (>$61,891,000):         0.34%


Note: Payout is Quarterly.


1. What is Commissionable?
The following are all commissionable and subject to exclusions and carve-outs as
noted in Sections II, III, and IV.


A    Services Revenue: Reported Quarterly Services Revenue.


B.    Services Margin (Retained Recurring): Reported Quarterly Services Gross
Margin.


C.    Recurring Revenue Gross Margin: Reported quarterly Recurring Revenue Gross
Margin.


2. Threshold/Quota Attainment:
Threshold/Quota is attained by aggregating the plan year’s attainment for each
plan component. Threshold/Quota is achieved when the YTD value of each plan
component reaches the Threshold/Quota number assigned to the participant
3. Commission
Commission Definitions


A.    Services revenue rate is the base commission rate that will be paid on all
applicable reported services revenue and is paid on a quarterly basis.


B.    Services margin Rate is the commission rate paid on reported services
gross margin and is paid on a quarterly basis.


B.    Recurring Revenue Gross Margin rate is the commission rate paid on
reported Recurring Revenue gross margin and is paid on a quarterly basis.




--------------------------------------------------------------------------------




4. Terms of Payment:
Earned Commissions and Bonuses will be paid in the following month's ending
payroll following quarter end (e.g. Q1’13 earnings paid in Apr-13). Participant
must be an employee of Callidus at the time commissions are earned.
5. General Terms:
A.
Modification and Interpretation: Callidus reserves the right to modify this Plan
at will, with or without notice. In the event of conflict of interpretation, the
judgment of the Vice President, Sales, and the CFO of Callidus, acting in
concert shall be final and binding.



B.
Performance: Any sales representative who maintains two consecutive quarters of
no Threshold/Quota attainment is subject to discipline up to and including
termination.



C.
No Employment Agreement: This Plan is not to be construed in any way to be any
form of employment agreement and I understand and acknowledge that my employment
with the company is "at-will," which means that my employment is for no definite
period and may be terminated by me or by the Company at any time for any reason,
with or without good cause and with or without advance notice. I also understand
that any representation to the contrary is unauthorized and invalid unless
obtained in a writing signed by an officer of the Company.



D.
Termination: All compensation including base salary, commissions, TCV
commissions for customers not yet paid, and bonuses will cease to be earned on
the last day of work. Only expenses incurred during employee's employment will
be reimbursed by Callidus Software. If employment terminates or is terminated
for any reason whatsoever, Callidus Software will forward a statement of
commission account to the participant within thirty (30) days after the
effective date of such termination. This statement will be accompanied by a
check for commissions earned up to the date of termination. All clawbacks for
which the participant is responsible (inclusive of recoverable draws), and all
outstanding expenses owed to Callidus Software by the participant will be netted
against commissions and all other monies then owing or accruing.



E.
Mandatory Arbitration: I further agree that the Company and I are required to
submit to binding arbitration any claim that relates to the termination of my
employment or claims of harassment, discrimination or retaliation that occurs
during my employment, and that we each waive our rights to trial by jury of such
claims. This agreement applies to any claim relating to my employment that the
Company may have against me, or any claims relating to the termination of my
employment or claims of harassment, discrimination or retaliation that occurs
during my employment that I may have against the Company or against its
officers, directors, employees or agents. The agreement to arbitrate does not,
however, relate to claims by me or the Company for preliminary injunctive
relief. Any arbitration commenced pursuant to this agreement shall take place in
Santa Clara County, California, and shall proceed according to the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association ("AAA") in effect at the time the claim is submitted. This agreement
in no way limits the relief to which I would otherwise be entitled in a judicial
action, and the Company shall pay the arbitrator's expenses and fees, all
meeting room charges and any other expenses that would not have been incurred if
the case had been brought in court, where required by law. The arbitrator's
written opinion and final award, including findings of fact, shall be subject to
judicial review as provided in California Code of Civil Procedure section 1285.

6. Acknowledgement:


Approving this compensation plan by signing below indicates that you have read,
understand and agree to the terms and conditions of this compensation plan.




Name:    Jimmy C. Duan________
 
Signed:    /s/ JIMMY C. DUAN
 
Date:    October 28, 2013




